DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This Office Action is responsive to Applicant's Amendment and Remarks, filed 28 Jan 2021, in which claim 1 is amended to change the language of the claim.

This application is a domestic application, filed 12 Jun 2019; and claims benefit as a CON of PCT/US2017/067099, filed 18 Dec 2017, which claims benefit of provisional application 62/582,472, filed 07 Nov 2017, claims benefit of provisional application 62/559,765, filed 18 Sep 2017, and claims benefit of provisional application 62/435,986, filed 19 Dec 2016.

Claims 1-13 are pending in the current application.  Claims 6-13, drawn to non-elected species, are withdrawn.  Claims 1-5 are examined on the merits herein.

Claim Objections
Claim 1 is objected to because of the following informalities:  in the Claims filed 28 Jan 2021 the claim status identifier of claim 1 is "(Original)", however it should be (Currently Amended). In the Claims filed 28 Jan 2021 the text of claim 1 includes an amendment in proper mark-up format relative to the prior Claims of record filed 21 Sep 2020.  Appropriate correction is required.

	The following are reiterated grounds of rejection in view of Applicant's Amendment, filed 28 Jan 2021, in which claim 1 is amended to change the language of the claim.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claims 1-4 are drawn to a method of treatment comprising administering an adenylosuccinate (S-AMP) modulator. Dependent Claims 2-4 further recites the S-AMP modulator is an adenylosuccinate synthetase (ADSS) inhibitor. Claim 3 recites the 
The recitation of "S-AMP modulator" and "ADSS inhibitor" is interpreted as a functional limitation, reciting a feature "“by what it does rather than by what it is” (e.g., as evidenced by its specific structure or specific ingredients). In re Swinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971)." See MPEP 2173.05(g), further providing 'Unlimited functional claim limitations that extend to all means or methods of resolving a problem may not be adequately supported by the written description or may not be commensurate in scope with the enabling disclosure, both of which are required by 35 U.S.C. 112(a) and pre-AIA  35 U.S.C. 112, first paragraph. In re Hyatt, 708 F.2d 712, 714, 218 USPQ 195, 197 (Fed. Cir. 1983); Ariad, 598 F.3d at 1340, 94 USPQ2d at 1167. For instance, a single means claim covering every conceivable means for achieving the stated result was held to be invalid under 35 U.S.C. 112, first paragraph because the court recognized that the specification, which disclosed only those means known to the inventor, was not commensurate in scope with the claim. Hyatt, 708 F.2d at 714-715, 218 USPQ at 197."' See also MPEP 2163, for example providing at II.A.3.(a) "describing a composition by its function alone typically will not suffice to sufficiently describe the composition. See Eli Lilly, 119 F.3 at 1568, 43 USPQ2d at 1406"; "An adequate written description of a chemical invention also requires a precise definition, such as by structure, formula, chemical name, or physical properties, and not merely a wish or plan for obtaining the chemical invention claimed. See, e.g., Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 927, 69 USPQ2d 1886, 1894-95 (Fed. Cir. 2004)"; however, "What is conventional or well known to one of ordinary skill in the art need not be disclosed in detail. See Hybritech Inc. v. Monoclonal Antibodies, Inc., 802 F.2d at 1384, 231 USPQ at 94. See also Capon v. Eshhar, 418 F.3d 1349, 1357, 76 USPQ2d 1078, 1085 (Fed. Cir. 2005)"
In the instant case the functional limitations of "S-AMP modulator" and "ADSS inhibitor" does not sufficiently describe the chemical composition administered, and this function does not describe a conventional or well known type of chemical compound. Claims 3-4 further recite classes of compounds at a high level of generality, for example a peptide or a small molecule, however this recitation at a high level of generality does not define a particular structure, formula, or physical properties which would result in the recited functional limitation. For example, while "peptide" implies the chemical class of 
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 28 Jan 2021, have been fully considered and not found to be fully persuasive.
withdrawn.
Applicant remarks that the function of "S-AMP modulator" and "ADSS inhibitor" is defined such that one of ordinary skill in the art would recognize whether this result occured. However, the inquiry detailed above is not drawn to whether one of ordinary skill in the art would recognize whether or not said modulation or inhibition had occured, but rather whether the description provides support to show possession of those agents which result in said function. 
For example, regarding peptides, Applicant notes the specification defines the length of the peptide. However, the length of a peptide contains no particular structure, formula, or physical properties from which one of skill in the art could derive some structure-functional relationship that would result in achieving the functional result recited in the claim. Applicant notes that the specification states "In some embodiments, a peptide ADSS inhibitor comprises an L-aspartate or L-aspartate mimic and competitively inhibits binding of ADSS substrate L-aspartate", however this limitation is not found in the claims and this description of a non-limiting embodiment does define the scope of peptide which performs the claimed function.
For example, regarding antisense oligonucleotides and siRNA inhibitors, Applicant remarks that the sequence of ADSS is known. However, the claimed invention does not limit said antisense oligonucleotides and siRNA inhibitors to applications . 

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 1-4 are drawn to a method of treatment comprising administering an adenylosuccinate (S-AMP) modulator. Dependent Claims 2-4 further recites the S-AMP modulator is an adenylosuccinate synthetase (ADSS) inhibitor. Claim 3 recites the ADSS inhibitor is an antisense oligonucleotide, an siRNA, a peptide, or a small molecule. Claim 4 recites the ADSS inhibitor is a small molecule.
The recitation of "S-AMP modulator" and "ADSS inhibitor" is interpreted as a functional limitation, reciting a feature "“by what it does rather than by what it is” (e.g., as evidenced by its specific structure or specific ingredients). In reSwinehart, 439 F.2d 210, 212, 169 USPQ 226, 229 (CCPA 1971)." See MPEP 2173.05(g), further providing 'Notwithstanding the permissible instances, the use of functional language in a claim may fail “to provide a clear-cut indication of the scope of the subject matter embraced by the claim” and thus be indefinite. In re Swinehart, 439 F.2d 210, 213 (CCPA 1971). For example, when claims merely recite a description of a problem to be solved or a function or result achieved by the invention, the boundaries of the claim scope may be unclear. Halliburton Energy Servs., Inc. v. M-I LLC, 514 F.3d 1244, 1255, 85 USPQ2d 1654, 1663 (Fed. Cir. 2008) (noting that the Supreme Court explained that a vice of functional claiming occurs “when the inventor is painstaking when he recites what has already been seen, and then uses conveniently functional language at the exact point of novelty”) (quoting General Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 371 (1938))' In the instant case the claims 
MPEP 2173.05(g) further provides non-limiting examples of factors to consider when examining claims that contain functional language to determine whether the language is ambiguous: (1) whether there is a clear cut indication of the scope of the subject matter covered by the claim; (2) whether the language sets forth well-defined boundaries of the invention or only states a problem solved or a result obtained; and (3) whether one of ordinary skill in the art would know from the claim terms what structure or steps are encompassed by the claim. In the instant case, the scope of the subject matter claimed is unclear because the chemical composition is defined in terms of functional limitations and not structure, formula, chemical name, or physical properties, this functional limitation only states a problem solved or a result obtained of ADSS inhibition, and one of ordinary skill in the art would not know from the claim terms what structure or steps are encompassed by the claim because there is no conventional or well known structure-function relationship between the function of ADSS inhibition and the structure of any compound, or the scope of structures of compounds within the general classes of antisense oligonucleotide, an siRNA, a peptide, or a small molecule compounds. The instant specification discloses certain embodiments of said compound such as those recited at instant claim 5, for example at paragraphs 0048-0051 as published, however it is unclear how these embodiments define the boundaries of the scope of the claimed invention absent a conventional or well known structure-function relationship between the function of ADSS inhibition and the structure of any compound.
Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 28 Jan 2021, have been fully considered and not found to be fully persuasive.
withdrawn.
	Applicant's remarks regarding the general classes of antisense oligonucleotide, siRNA, and peptide compounds are not persuasive for the reasoning as detailed above regarding the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Van Den Berghe et al. (Progress in Neurobiology, 1992, 39, p547-561, cited in PTO-892) in view of Camici et al. (Neurochemistry International, 2010, 56, p367–378, cited in PTO-892) and Carrera et al. (US 6,214,571, issued 10 Apr 2001, cited in PTO-892).
Van Den Berghe et al. teaches the "purine nucleotide cycle" describing the conversion of AMP into IMP involving the enzymes adenylosuccinate synthetase and adenylosuccinate lyase, and molecular defects in man. The three enzymes of the purine 
Van Den Berghe et al. does not specifically disclose a method of treating an autism spectrum disorder comprising administering to a subject in need thereof the S-AMP modulator L-alanosine (intant claim 1, elected species).
Camici et al. teaches a review of presently known inborn errors of purine metabolism that manifest neurological pediatric syndromes (page 367, abstract). Camici 
Carrera et al. teaches an in vivo method for depleting mammalian cells of adenosine 5'-monophosphate (AMP) useful in the treatment of certain cancers. L-alanosine is the preferred ASS inhibitory agent for use in the method of the invention. (abstract). Carrera et al. teaches it is believed that L-alanosine inhibits adenylosuccinate synthetase (ASS) conversion of inosine 5'-monophosphate (IMP) to AMP, thus depleting target cells of AMP and ATP (in the absence of adenine). (column 1, lines 35-40). Carrera et al. teaches in another aspect, the invention provides a method for treating MTAse deficient cancers by contacting MTAse deficient cells with a therapeutically effective amount of a de novo purine synthesis inhibitor which inhibits the activity of ASS, preferably L-alanosine. The ASS inhibitory agents of the invention may be administered by any clinically acceptable means. (column 2, lines 30-35; column 8). Carrera et al. teaches in understanding the invention a chart depicting the intracellular metabolic pathways by which AMP is produced is provided in FIG. 6. One metabolic pathway is the conversion of IMP to AMP by the activity of ASS or adenylsuccinate lyase (ASL). There are presently no known inhibitors of ASL activity. However, with loss of ASS activity, IMP->AMP conversion is substantially eliminated (column 3, lines 1-15; figure 6).

Response to Applicant’s Remarks:
	Applicant’s Remarks, filed 28 Jan 2021, have been fully considered and not found to be persuasive.
	Applicant notes that no single reference cited suggests all aspects of the instant invention as claimed. However, as provided in MPEP 2141, at II.C. providing that '"[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle."Id. at 420, 82 USPQ2d at 1397. Office personnel may also take into account "the inferences and creative steps that a person of ordinary skill in the art would employ."Id. at 418, 82 USPQ2d at 1396.' In the instant case the rationale of obviousness relies on fitting the teachings of multiple prior art reference together like the pieces of a puzzle.
	Applicant remarks that the references cited to no explicitly suggest inhibiting the activity of ASS in order to address the adenylosuccinate lyase deficiency. However, the combined teachings of the prior art cited suggest the person of ordinary skill in the art would have understood the metabolic cycles taught therein, and therefore it would have been obvious based on the inferences and creative steps that a person of ordinary skill in the art would employ in understanding the metabolic cycles taught therein and the suggestion that the ratio (S-Ado:SAICA-riboside) of the two dephosphorylated products of ADSL substrates is correlated to the the severity of psychomotor retardation, where S-Ado in Camici et al. is an abbreviation for adenylosuccinate or AS in the purine cycle taught in Van Den Berghe et al., to select the effective administration of the adenylosuccinate inhibitor as taught in Carrera et al. in order to treat an autism spectrum disorder such as the neurological pediatric syndromes having autistic features 
Applicant also notes that Carrera is drawn to an in vivo method for depleting mammalian cells of adenosine 5'-monophosphate (AMP) useful in the treatment of certain cancers, and not to the field of treatment of autism. However, MPEP 2141.01(a) provides that "a reference is analogous art to the claimed invention if: (1) the reference is from the same field of endeavor as the claimed invention (even if it addresses a different problem); or (2) the reference is reasonably pertinent to the problem faced by the inventor (even if it is not in the same field of endeavor as the claimed invention)."
In the instant case, the instant specification at paragraph 0006-0007 as published describing the background of the invention acknowledges the interaction of numerous genes, as well as environmental factors, is thought to confer susceptibility to ASDs. Cellular dysfunction, including neuroinflammation, oxidative stress, mitochondrial abnormalities, and abnormal synaptic plasticity, have been proposed as cellular mechanisms predisposing individuals to ASDs. The instant specification at paragraph 0008 describing the instant invention states in some embodiments, a method of treatment of an autism spectrum disorder (ASD) is provided comprising modulating the activity of the molecular pathway involved in the conversion of IMP to AMP. Therefore the field of endeavor encompasses cellular mechanisms including the molecular pathway involved in the conversion of IMP to AMP, and therefore the teachings of Carrera are drawn to the same field of endeavor as the claimed invention even if it addresses a different problem. Similar to the teaching in Van Den Berghe et al. regarding the "purine nucleotide cycle" describing the conversion of AMP into IMP and teaching alanosine as an inhibitor of adenylosuccinate synthetase, one of ordinary skill . 

Conclusion
No claim is found to be allowable. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531.  The examiner can normally be reached on Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JONATHAN S LAU/Primary Examiner, Art Unit 1623